DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 2, 3, and 6.  The phrase “an elastomer coating” is indefinite.  It is unclear to the Examiner whether the elastomer coating of claims 2 and 3 is intended to be the same or different from the elastomer coating recited in claim 1.
Re: claim 3.  The phrase “the first cover side” lacks proper antecedent basis.
Re: claims 5, 6, and 7.  The phrase “the spring arm” in claim 7 is indefinite.  It is unclear whether which spring arm Applicant intends to refer to since multiple spring arms were previously recited.  Examiner suggests such language as --one of the spring arms--.  A similar issue exists with the limitations “one spring arm” and “another spring arm” (claim 5) and “at least one spring arm” (claim 6).
Re: claim 7.  The phrase “a receiving elastomer material” is indefinite.  It is unclear whether the elastomer material of claim 7 is intended to be the same or different from the elastomer coating of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP-0510741 (EP’741).
Re: claim 1.  EP’741 shows in figures 2 and 3 a damping valve for a vibration damper, comprising a damping valve body 168 having at least one through channel 172 which is at least partially covered by at least one valve disc 162, wherein the valve disc is preloaded onto a valve seat surface 173 by a flat spring 167, wherein a contact region of the spring has an elastomer coating 164. 
Re: claim 2.  EP’741 shows in figures 2 and 3 the limitation wherein the spring 167 has an elastomer coating 164 on both sides 166.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’741 in view of US Patent 3698702 to Beck.
Beck teaches in figure 2 the use of a flat spring 11 having an elastomer coating 12 on a first cover or top side (portions 20 made of the same elastomer as element 12 as described) differing in terms of spring rate from an elastomer coating 12 on a second cover or bottom side due to the different distribution of elastomer on either side.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elastomer coating on the flat spring of EP’741 to have differed in terms of spring rate on the first cover side compared to the second cover side, in view of the teachings of Beck, in order to provide a means of achieving shock absorption on both sides of the flat spring at varying levels as needed and to reduce the amount of elastomer being used on the lower level shock absorbing side to reduce material usage, weight, and cost.
	Examiner notes that it would have been obvious to try having different spring rates of elastomer coating on the first and second cover sides since there are a finite number of identified, predictable solutions with a reasonable expectation of success.  Particularly, the first and second cover sides can either have the same or different spring rates of elastomer coating and one of ordinary skill would either design for the sides to have the same spring rate or different spring rates depending on the damping requirements needed for the particular application.  See KSR Int’l Co. v. Teleflex Inc., 550 US 398 (2007).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’741 in view of US Patent Application 2014/0090940 to Ashiba.
Ashiba teaches in figure 2A the use of a flat spring 76 being in the form of a star spring with multiple spring arms 111.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified flat spring of EP’741 to have been in the form of a star spring, in view of the teachings of Ashiba, in order to provide achieve a desired level of flexibility depending on the particular damping application. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’741 in view of US Patent Application 2014/0090940 to Ashiba and Beck.
Beck teaches in figure 2 the use of a flat spring 11 having an elastomer coating amount 12 on a first or top portion of the flat spring (portions 20 made of the same elastomer as element 12 as described) differing in terms of spring rate from an elastomer coating portion on a second or bottom portion of the flat spring due to the different distribution of elastomer on the different portions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elastomer coating on the star flat spring of EP’741, as modified, to have differed in terms of spring rate due to different elastomer distributions on the different arms, in view of the teachings of Beck, in order to provide a means of achieving shock absorption on the different arms of the flat spring at varying levels as needed and to reduce the amount of elastomer being used on certain arms to reduce material usage, weight, and cost.
	Examiner notes that it would have been obvious to try having different spring rates of elastomer coating on the different spring arms since there are a finite number of identified, predictable solutions with a reasonable expectation of success.  Particularly, the spring arms can either have the same or different spring rates of elastomer coating and one of ordinary skill would either design for the sides to have the same spring rate or different spring rates depending on the damping requirements needed for the particular application.  See KSR Int’l Co. v. Teleflex Inc., 550 US 398 (2007).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’741 in view of US Patent Application 2014/0090940 to Ashiba and US Patent 3831922 to Appleton.
Re: claim 6.  Appleton teaches in figure 3 the use of the side edges of a flat spring 12 shown on either end having an elastomer coating 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one arm of the star flat spring of EP’741, as modified, to have had its side edges comprising an elastomer coating, in view of the teachings of Appleton, in order to provide overall protection of the different ends of the flat spring to avoid premature wear and to provide damping in the side edge regions.
Re: claim 7.  Appleton teaches in figure 3 the use of a flat spring 12 having a recess 22 for receiving elastomer material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one arm of the star flat spring of EP’741, as modified, to have included a recess for receiving elastomer material, in view of the teachings of Appleton, in order to provide a means of helping to prevent the elastomer coating from decoupling from the flat spring to improve device reliability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Applications: 2014/0353099 to Yamashita et al., 2011/0209956 to Maeda, and 2005/0087412 to Schel teach the use of flat springs with elastomer coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
June 17, 2022
/MELODY M BURCH/           Primary Examiner, Art Unit 3657